Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 08/11/2021 and 02/01/2022 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 08/11/2021 have been considered and approved by the examiner.
Specification
The disclosure is objected to because of the following informalities: Please add “now U.S. Patent No. 11,094,672,” after “16/586,145, filed on September 27, 2019 under “CLAIM FOR PRIORITY”.
Appropriate correction is required.

Claim Objections
Claims 4, and 17-20 are objected to because of the following informalities:  
Regarding claim 4, the phrase, “wherein the first feature is laterally offset from the second feature with the bond joining portions of the features that overlap” appears an incorrect due to the choice of preposition. The examiner suggests one of, “wherein the first feature is laterally offset from the second feature by the bond joining portions of the features that overlap”, and, “wherein the first feature is laterally offset from the second feature with the bond joining portions of the  features overlapping”, as a replacement.
Regarding claim 17, the phrase, “over at least one of second IC chip or the second region of the first device layer” requires an article preceding “second IC chip”. The examiner also suggests that the word “or” in the phrase be replaced with ‘and’.
Regarding claim 18, the phrase, “forming the third metallization layer” must be preceded by an article.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,094,672 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10, and 15-19 of the present Application (17/399,185) and claims 1-20 of the U.S. Patent No. 11,094,672 B2 are both drawn to the same features, and any differences are minor and would have been obvious to one skilled in the art.
Appl. No. 17/399185
U.S. Pat. 11,094,672 B2
1. An integrated circuit (IC) device structure, comprising: a first IC chip comprising a first device layer and a first metallization layer interconnected to transistors of the first device layer; a second IC chip over a first region of the first IC chip, the second IC chip comprising a second device layer and a second metallization layer interconnected to transistors of the second device layer; and a third metallization layer over a second region of the first IC chip, and adjacent to an edge of the second IC chip, the third metallization layer interconnected to transistors of at least one of the first or second device layers.
6. The IC device structure of claim 1, further comprising a third metallization layer over the second metallization layer and over the second IC chip, wherein the second IC chip is embedded between a first region of the first device layer and the third metallization layer and wherein the third metallization layer extends over a second region of the first device layer, beyond an edge of the second IC chip.
7. The IC device structure of claim 6, wherein the third metallization layer comprises a plurality of first level interconnect (FLI) interfaces.
1. An integrated circuit (IC) device structure, comprising: a host chip comprising one or more lower metallization layers and a first device layer, wherein at least one of the lower metallization layers is interconnected to transistors of the first device layer; a chiplet comprising one or more chiplet metallization layers and a second device layer, wherein at least one of the chiplet metallization layers is interconnected to transistors of the second device layer; and a top metallization layer comprising a plurality of first level interconnect (FLI) interfaces, wherein the chiplet is embedded between a first region of the first device layer and the top metallization layer, and wherein the top metallization layer extends over a second region of the first device layer, beyond an edge of the chiplet.
2. The IC device structure of claim 1, wherein at least a portion of a first feature of the first metallization layer is in direct contact with at least a portion of a second feature of the second metallization layer.
2. The IC device structure of claim 1, wherein at least a portion of a first feature of one of the lower metallization layers is in direct contact with at least a portion of a second feature of one of the chiplet metallization layers.
3. The IC device structure of claim 2, wherein an interdiffused metallurgical bond joins the portion of the first feature to the portion of the second feature.
5. The IC device structure of claim 4, wherein an interdiffused metallurgical bond joins the first feature to the second feature.
4. The IC device structure of claim 3, wherein the first feature has a first area and the second feature has a second area, and wherein the first feature is laterally offset from the second feature with the bond joining portions of the features that overlap.
3. The IC device structure of claim 2, wherein the first feature has a first area and the second feature has a second area, and wherein the first feature is laterally offset from the second feature.
5. The IC device structure of claim 2, wherein a first dielectric material that is around the first feature is in direct contact with a second dielectric material that is around the second feature.
4. The IC device structure of claim 2, wherein a first dielectric material that is around the first feature is in direct contact with a second dielectric material that is around the second feature.
8. The IC device structure of claim 6, further comprising a dielectric material over the second region of the first device layer, and adjacent to the edge of the chiplet, wherein the third metallization layer is interconnected to the first metallization layer through a conductive via embedded within the dielectric material.
6. The IC device structure of claim 1, further comprising a dielectric material over the second region of the host chip and adjacent to the edge of the chiplet, wherein the top metallization layer is interconnected through the dielectric material to at least one of the lower metallization layers.
7. The IC device structure of claim 6, wherein the top metallization layer is interconnected to at least one of the lower metallization layers through the dielectric material by one or more conductive vias.
9. The IC device structure of claim 8, wherein the dielectric material has a thickness that is substantially equal to a thickness of the second IC chip.
9. The IC device structure of claim 7, wherein the dielectric material has a thickness that is substantially equal to a thickness of the chiplet.
10. The IC device structure of claim 8, wherein misregistration of the conductive via and a first feature of the first metallization layer is smaller than a lateral offset between a second feature of the first metallization layer that is in direct contact with a feature of the second metallization layer.
8. The IC device structure of claim 7, wherein misregistration of the conductive vias and a first feature of one of the lower metallization layers is smaller than a lateral offset between a second feature of one the lower metallization layers that is in direct contact with a feature of one of the chiplet metallization layers.
11. The IC device structure of claim 10, wherein the second IC chip has a thickness less than 80 µm.
10. The IC device structure of claim 9, wherein the chiplet has a thickness less than 80 μm.
14. A system comprising: a microprocessor; and a memory coupled to the microprocessor, wherein at least one of the memory or the microprocessor comprises circuitry on a first IC chip comprising a first metallization layer interconnected to transistors of a first device layer, and wherein the system further comprises: a second IC chip over a first region of the first IC chip, the second IC chip comprising a second device layer and a second metallization layer interconnected to transistors of the second device layer; and a third metallization layer over a second region of the first IC chip, and adjacent to an edge of the second chip, the third metallization layer interconnected to transistors of at least one of the first or second device layers.
15. A system comprising: a microprocessor; and a memory coupled to the microprocessor, wherein at least one of the memory or the microprocessor comprises circuitry on a host chip comprising one or more lower metallization layers and a first device layer, wherein at least one of the one or more lower metallization layers is interconnected to transistors of the first device layer, and wherein the system further comprises: a chiplet comprising one or more chiplet metallization layers and a second device layer, wherein at least one of the chiplet metallization layers is interconnected to transistors of the second device layer; and a top metallization layer comprising a plurality of first level interconnect interfaces, wherein the chiplet is embedded between a first region of the first device layer and the top metallization layer, and wherein the top metallization layer extends over a second region of the first device layer, beyond an edge of the chiplet.
15. The system of claim 14, wherein a first of the memory and the microprocessor comprises circuitry on the first IC chip, and a second of the memory and the microprocessor comprises circuitry on the second IC chip, and wherein the system further comprises a plurality of first level interconnects (FLI) coupled to a host component.

16. The system of claim 15, wherein a first of the memory and the microprocessor comprises circuitry on the host chip, and a second of the memory and the microprocessor comprises circuitry on the chiplet, and wherein the system further comprises a plurality of first level interconnects coupled between the first level interconnect interfaces and a host substrate.
16. The system of claim 15, wherein the second IC chip comprises at least one of wireless radio circuitry, floating point gate array (FPGA) circuitry, power management circuitry, active repeater circuitry, clock generator circuitry, temperature sensing circuitry, or electrostatic discharge (ESD) protection circuitry.
17. The system of claim 15, wherein the chiplet comprises at least one of wireless radio circuitry, floating point gate array (FPGA) circuitry, power management circuitry, active repeater circuitry, clock generator circuitry, temperature sensing circuitry, or ESD protection circuitry.
17. A method for fabricating an IC device structure, the method comprising: forming a first metallization layer over a first region and a second region of a first device layer of a first IC chip; bonding a second IC chip over the first region of the first device layer, the second IC chip comprising a second device layer and a second metallization layer, wherein the bonding joins a feature of the first metallization layer to a feature of the second metallization layer; and forming a third metallization layer over at least one of second IC chip or the second region of the first device layer after bonding the second IC chip.
18. A method for fabricating an IC device structure, the method comprising: forming a lower metallization layer over a first region and a second region of a first device layer; bonding a chiplet over the first region of the first device layer, the chiplet comprising a second device layer; and forming a top metallization layer over the chiplet and over the second region of the first device layer, wherein the top metallization layer comprises a plurality of first level interconnect (FLI) interfaces.
18. The method of claim 17, wherein forming the third metallization layer comprises forming a plurality of first level interconnect (FLI) interfaces over both the second IC chip and the second region of the first device [AltContent: ]layer.
19. The method of claim 18, further comprising: forming a dielectric material over the chiplet and over the second region of the first device layer; planarizing the dielectric material to a surface of the chiplet; forming one or more conductive vias through the dielectric material; and forming the top metallization layer over the one or more conductive vias.
19. The method of claim 18, further comprising: forming a dielectric material over the second IC chip, and over the second region of the first device layer; planarizing the dielectric material to a surface of the second IC chip; forming a conductive via through the dielectric material; and forming the third metallization layer over the conductive via.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816